                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR15-0041-JCC
10                             Plaintiff,                     ORDER
11          v.

12   GEORGE VERKLER,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion for mandamus (Dkt. No.
16   122). Defendant seeks from the U.S. Attorney’s Office the names and recent photos of United
17   States agents who “brutally beat up and gang raped” Defendant’s fiancée “during the 1995
18   holiday season.” (Id. at 1.) Defendant asserts that on June 1, 2016, members of the U.S.
19   Attorney’s Office admitted that the assault occurred in 1995 and therefore must “know or have
20   access to” the information sought by Defendant. (Id.)
21          “The district courts shall have original jurisdiction of any action in the nature of
22   mandamus to compel an officer or employee of the United States or any agency thereof to
23   perform a duty owed to the plaintiff.” 28 U.S.C. § 1361. Mandamus is an “extraordinary
24   remedy.” Fallini v. Hodel, 783 F.2d 1343, 1345 (9th Cir. 1986). Thus:
25          Mandamus relief is only available to compel an officer of the United States to
            perform a duty if (1) the plaintiff’s claim is clear and certain; (2) the duty of the
26          officer “is ministerial and so plainly prescribed as to be free from doubt,” Tagupa

     ORDER
     CR15-0041-JCC
     PAGE - 1
            v. East-West Center, Inc., 642 F.2d 1127, 1129 (9th Cir. 1981) (quoting Jarrett v.
 1          Resor, 426 F.2d 213, 216 (9th Cir. 1970)); and (3) no other adequate remedy is
 2          available. Piledrivers’ Local Union No. 2375 v. Smith, 695 F.2d 390, 392 (9th Cir.
            1982).
 3
     Fallini, 783 F.2d at 1345.
 4
            Defendant has not established that he is entitled to the issuance of a writ of mandamus
 5
     compelling members of the U.S. Attorney’s Office to provide his requested documents.
 6
     Defendant’s claim for information is arguably clear and certain. See Tagupa, 642 F.2d at 1129.
 7
     But Defendant has not identified a ministerial, plainly prescribed duty of the U.S. Attorney’s
 8
     Office to provide the documents he seeks. Id. Further, Defendant has not established that no
 9
     other adequate remedy is available through which he can obtain the documents he seeks. See
10
     Piledrivers’ Local Union No. 2375, 695 F.2d at 392. For the foregoing reasons, Defendant’s
11
     motion for mandamus (Dkt. No. 122) is DENIED.
12
            DATED this 26th day of March 2019.
13

14

15

16
                                                          A
                                                          John C. Coughenour
17                                                        UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0041-JCC
     PAGE - 2
